Citation Nr: 1008222	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a January 1975 rating decision contained clear 
and unmistakable error (CUE) in its failure to assign a 100 
percent rating for schizophrenic disorder.

2.  Whether a May 1975 rating decision contained CUE in its 
failure to assign a 100 percent rating for schizophrenic 
disorder.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970, including service in the Republic of Vietnam from 
September 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 1994, the Veteran asserted that January 1975 and 
May 1975 rating decisions contained CUE for the following 
reasons:  (1) the decisions were contrary to the evidence (he 
contended that the facts, especially the fact that he was in 
receipt of Social Security Administration (SSA) disability 
benefits during this time, clearly indicated that he was 
entitled to a 100 percent rating for his schizophrenic 
disorder); (2) the RO failed to fulfill its duty to assist by 
not sending him the necessary form to complete his request 
for TDIU; (3) the RO failed to fulfill its duty to assist by 
not obtaining SSA documents; and (4) the rating decisions did 
not contain reasons and bases for its findings.  

2.  In an October 1994 rating decision, the RO determined 
that January 1975 and May 1975 rating decisions did not 
contain CUE; the Veteran did not perfect a timely appeal with 
regard to this decision, and it became final.  

3.  The Veteran's present assertions of CUE in the January 
1975 and May 1975 rating decisions do not identify any error 
of fact or law different than those identified in April 1994.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision, which determined that 
January 1975 and May 1975 rating decisions did not contain 
CUE, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  The January 1975 and May 1975 rating decisions are no 
longer subject to revision on the same grounds of CUE, and 
the present motion must be dismissed with prejudice.  Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Simmons v. 
Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

However, VCAA notice is not required for a claim for review 
of a prior final regional office decision on the basis of 
CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Thus, 
VCAA notice is not applicable, and, as such, no further 
action is required pursuant to the VCAA for any of the 
matters on appeal.

This case has a long procedural history.  Briefly, service 
connection was initially denied for schizophrenic disorder in 
September 1971 rating decision but was later granted in a 
September 1972 rating decision, which assigned a 50 percent 
disability rating.  Following the initial grant of service 
connection, the Veteran requested an increase in his service-
connected disability on numerous occasions before he was 
assigned a 100 percent disability rating:  in January 1973, a 
rating in excess of 50 percent was denied; in January 1975, 
his schizophrenic disorder was increased to 70 percent; in 
May 1975, he was denied total disability rating for 
compensation purposes based on individual unemployability 
(TDIU); and, in September 1977, an increase in excess of 70 
percent was denied.  

Finally, in February 1994, the RO assigned a 100 percent 
disability rating effective May 26, 1993, the date his 
increased-rating claim was received.  Then, in April 1994, 
the Veteran submitted a claim alleging that both the January 
1975 and May 1975 rating decisions contained CUE because the 
facts demonstrated that he was unemployable as a result of 
his service-connected schizophrenic disorder.  Specifically, 
he asserted that the decisions contained CUE for the 
following reasons:  (1) the decisions were contrary to the 
evidence (he contended that the facts, especially the fact 
that he was in receipt of Social Security Administration 
(SSA) disability benefits during this time, indicated that he 
was entitled to a 100 percent rating for his disorder); (2) 
the RO failed to fulfill its duty to assist by not sending 
him the necessary form to complete his request for TDIU; (3) 
the RO failed to fulfill its duty to assist by not obtaining 
SSA documents; and (4) the rating decisions did not contain 
reasons and bases for its findings.  

In response to his contentions, in October 1994, the RO 
determined that the January 1975 or May 1975 rating decisions 
did not contain CUE.  Although the Veteran submitted a 
subsequent notice of disagreement in November 1994, he did 
not specify which of the two determinations contained within 
the October 1994 rating decision that he disagreed with.  
Accordingly, in January 1996, he was notified that his notice 
of disagreement was "considered inadequate" because it was 
unclear which of the two issues he wanted to appeal.  The 
January 1996 notice letter also informed him that he could 
file a notice of disagreement by indicating which specific 
determination with which he disagreed; however, no notice of 
disagreement was submitted.  Accordingly, as a timely appeal 
had not been perfected, the October 1994 rating decision 
became final.  

In July 2003, the Veteran again submitted an allegation that 
the January 1975 and May 1975 rating decisions contained CUE.  
In his July 2003 statement, he again indicated that (1) SSA 
documents were not obtained; (2) he was not provided with the 
requisite forms to pursue his claim for TDIU; (3) the 
determinations of record was contrary to the evidence of 
record; and (4) the decisions did not consider TDIU (i.e. did 
not correctly evaluate evidence of his unemployability).

After a thorough review of all of the evidence, however, the 
Board finds that the Veteran's claim must be denied as a 
matter of law.  Essentially, the law provides that there 
cannot be a valid claim to reopen a previously raised CUE 
claim; once there is a final decision on the issue of CUE, 
that particular claim of CUE is collaterally estopped from 
being raised again.  

Previously, the Court of Appeals for Veterans Claims (Court) 
had indicated (in dictum) that it might be possible to reopen 
a CUE claim by submitting new and material evidence that 
shows the correct facts, as known at the time of the initial 
denial, were not before the RO, such as evidence that was 
constructively of record at the time of the original 
decision.  Talbert v. Brown, 7 Vet. App. 352, 356 (1995).  
However, a subsequent Court decision specifically noted this 
possibility and provided, "To speak of reopening a CUE claim 
with new and material evidence would thus seem to be a 
contradiction in terms because reopening cannot establish an 
effective date earlier than the date of the claim to reopen, 
and could never establish the effective date that a 
successful CUE claim would provide."  Flash v. Brown, 8 Vet. 
App. 332, 340 (1995).  Hence, the Court held that a claim to 
reopen a previously raised CUE claim is collaterally estopped 
from being brought; the claimant is attempting to relitigate 
the same issue based upon the same evidence.  See id. at 341; 
see also Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997).

In essence, the Court has held that a claim for CUE cannot be 
endlessly reviewed.  Once there is a final decision on a 
particular claim of CUE, that particular claim may not be 
raised again; it is res judicata.  See Olson v. Brown, 5 Vet. 
App. 430, 433 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Simmons v. Principi, 17 Vet. App. 104 
(2003) (applying similar standards of statutory review of CUE 
claims in prior final RO decisions as those in prior Board 
decisions).  

In this case, the Veteran has not advanced a new theory of 
CUE warranting an independent discussion.  Specifically, the 
crux of his assertions still flows from a failure of VA to 
fulfill its duty to assist (in obtaining SSA documents and in 
providing forms pertaining to a claim for TDIU), as well as a 
disagreement with the evaluation of existing evidence.  
Essentially, he is attempting to relitigate the issue of 
whether an alleged failure of a duty to assist and 
unfavorable evaluation of the evidence in the January 1975 
and May 1975 rating decisions constituted CUE.  

However, as the final October 1994 rating decision addressed 
these matters, he is collaterally estopped from raising the 
issues again.  The only way he could raise a legally valid 
claim for CUE in the January 1975 and May 1975 rating 
decisions is if he filed a new CUE claim that alleged a 
different error of fact or law in those decisions.  Thus, as 
he is barred from raising the same CUE claim twice, his 
motions must be denied.

The Board recognizes that, pursuant to February 2006 and 
August 2006 statements, the Veteran also implied that there 
was clear and unmistakable error in "all" rating decision 
denying service connection or assigning less than a 100 
percent rating for schizophrenic disorder.  However, he has 
not indicated what, if any, legal error or factual error may 
have been committed in any of those decisions.  Therefore, 
the Board finds that, at this time, no further consideration 
is warranted with regard to this general assertion.  

In denying this appeal, the Board notes the Veteran may file 
a claim alleging CUE in the January and May 1975 rating 
decisions based on another theory.  In this regard, the Board 
notes that a claim of CUE based on another theory constitutes 
a new claim, i.e., a prior denial does not prohibit the 
moving party from filing a CUE motion under a different 
theory.  See Andre v. Principi, 301 F.3d 1354, 1361 
(Fed.Cir.2002); Jarrell v. Nicholson, 20 Vet. App. 326, 333 
(2006) (en banc).  


ORDER

The motion for CUE in a January 1975 rating decision is 
denied.

The motion for CUE in a May 1975 rating decision is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


